Citation Nr: 1455809	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  07-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter has been previously remanded by the Board in December 2010, May 2012, and January 2014 for further development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2014 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran recently submitted a letter from his treating VA physician regarding the etiology of his current psychiatric conditions.  The opinion addresses the Veteran's reported military sexual trauma, which he states occurred in 1982 while in-service.  At his Travel Board hearing, the Veteran states that he just recently began feeling comfortable speaking about this incident.  

The Board notes that VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that this matter was previously remanded in order to obtain a VA psychiatric examination, and that the record indicates that the Veteran has missed multiple scheduled VA examinations.  However, the record contains a statement from the Veteran regarding his past and current living situations, and evidence that the Veteran was incarcerated at one point during the pendency of this appeal.  Based on this evidence, there is reason to believe that the Veteran was either unable to attend or unaware of each of the previously scheduled examinations.  As a result, another opportunity to appear for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional evidence that he may have pertinent to the claim on appeal.  Regardless of his response, ensure that all records of mental health care from the San Francisco VA Medical Center be obtained and associated with the record.

2.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss the Veteran's lay testimony with respect to relevant in-service events, including his reported sexual assault.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

 a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.  The examiner should also explain any discrepancies with previous findings in his treatment records.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service or is etiologically related to his reported in-service sexual assault.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  In doing so, the examiner should specifically address the Veteran's lay assertions, both in the claims file and those reported upon examination.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




